89 F.3d 835
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin RUTCOSKEY, deceased, by Personal Representative CherylPEREZ, Plaintiff-Appellant,v.U-HAUL, INC., jointly and severally, Food Specialty, Inc.,jointly and severally, Defendants-Appellees.
No. 94-1993.
United States Court of Appeals, Sixth Circuit.
May 1, 1996.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  WELLS, District Judge.*
PER CURIAM.


1
Cheryl Perez brought this wrongful death action as personal representative of decedent Kevin Rutcoskey, who died in a truck accident.   Perez appeals the district court's grant of summary judgment to defendants, U-Haul, Inc., and Food Specialties, Inc., based on a release signed by Perez.   Perez argues that the district court erred in enforcing the release because (1) the scope of the release extended beyond authority granted to Perez by the state probate court;  and (2) the release was ambiguous or impermissibly broad.


2
First, we note that the issue of the probate court's authority was not raised in the district court.   Perez urges that the issue should be addressed by this court because Michigan case law suggests that the issue may be raised for the first time on appeal.   The threshold issue of preservation, however, is not a matter of substantive state law, but rather a procedural matter guided by federal procedural rules governing appeals.  Marrical v. Detroit News, Inc., 805 F.2d 169, 172 (6th Cir.1986) (per curiam).   Because the issue was not raised below, we do not address Perez's argument that the probate court did not authorize the release.  Niecko v. Emro Marketing Co., 973 F.2d 1296, 1299 (6th Cir.1992).


3
Regarding Perez's remaining arguments concerning the intent of the parties and the breadth of the release, we are satisfied that the district court adequately addressed the issues and correctly granted summary judgment to defendants.   Accordingly, the judgment of the district court is AFFIRMED upon the reasoning set out by that court in its opinion dated August 2, 1994.



*
 The Honorable Lesley Brooks Wells, United States District Judge for the Northern District of Ohio, sitting by designation